       Case 3:16-md-02741-VC Document 12539 Filed 02/05/21 Page 1 of 4




Madeleine Brumley (LA Bar #29570)
Nicholas Rockforte (LA Bar #31305)
David C. Laborde (LA Bar #20907)
Derrick G. Earles (LA Bar #29570)
LABORDE EARLES LAW FIRM
1901 Kaliste Saloom Rd.
Lafayette, LA 70508
P: (337) 261-2617
F: (337) 261-1934
madeleine@onmyside.com
nicholas@onmyside.com
david@onmyside.com
digger@onmyside.com

Counsel for Objectors with Roundup
Exposure Claims Over Which There Is No
Federal Jurisdiction

                      IN THE UNITED STATES DISTRICT COURT

                  FOR THE NORTHERN DISTRICT OF CALIFORNIA

IN RE: ROUNDUP PRODUCTS LIABILITY                     MDL No: 2741
LITIGATION                                            Case No. 16-md-02741-VC

                                                      LABORDE EARLES LAW FIRM’S
                                                      OBJECTION TO CO-LEAD
This document relates to:                             COUNSEL’S MOTION TO AMEND
                                                      PRE-TRIAL ORDER 12: COMMON
ALL CASES                                             BENEFIT FUND ORDER TO
                                                      ESTABLISH A HOLDBACK
                                                      PERCENTAGE (Doc. No. 123940)

                                                      Hearing date: March 3, 2021
                                                      Time: 1:00 PM

       The Laborde Earles Law Firm (the “Objector”) represent over 700 clients diagnosed with

Non-Hodgkin's Lymphoma as a result of their exposure to Roundup. Objector opposes Co-Lead

Counsel’s motion to establish a common benefit fund and the payment of attorneys’ fees.

       The essence of a common benefit fee is grounded in the notion that MDL leadership

counsel are entitled to payment of common benefit fees only when their efforts produce a benefit
        Case 3:16-md-02741-VC Document 12539 Filed 02/05/21 Page 2 of 4




to plaintiffs, filed in the MDL, and represented by non-leadership counsel. This did not occur in

the Roundup litigation. Objector filed only one of their 708 cases in the MDL. Notably, Objector

painstakingly negotiated their own settlement agreement with no assistance or guidance from Co-

Lead Counsel.

       To add insult to injury, the Co-Lead Counsel surreptitiously settled their own cases for a

premium, with values believed to be three to four times the values of those received by individual

counsel, while leaving individual counsel to fend for themselves. In contravention of their

mandates and fiduciary duties owed to all plaintiffs, Co-Lead Counsel hoarded all key experts and

materials that were necessary to bring these cases to trial. Most significantly, Co-Lead Counsel

did not produce a global settlement for all plaintiffs. The efforts of Co-Lead Counsel did not

confer a benefit but created substantial obstacles and worked to the detriment of plaintiffs

represented by Objector and other individual plaintiffs’ counsel. With this backdrop, it is difficult

to comprehend how Co-Lead Counsel can now boldly declare that they provided a benefit to

individual counsel, and are therefore entitled to a common benefit fee.

       Objector’s counsel has participated in many MDL settlements. Upon reaching a global

settlement in these past MDLs, it is common for MDL leadership counsel to host multiple

plaintiffs’ counsel meetings and webinars where the terms of the global settlement (negotiated by

leadership counsel on behalf of ALL plaintiffs) were shared with counsel representing individual

plaintiffs. Something very different happened here. In this case, no information was provided to

counsel representing individual Roundup victims, and calls and emails to leadership counsel to

discuss various litigation and settlement related issues questions went unanswered. This

abandonment of plaintiffs represented by non-leadership counsel by Co-Lead Counsel should not

be rewarded, especially as it completely undermines the spirit of the common benefit concept.
        Case 3:16-md-02741-VC Document 12539 Filed 02/05/21 Page 3 of 4




Objector respectfully submits that as to any cases filed in state court, and those that have not been

filed in any court, that Co-Lead Counsel’s motion should be denied.



Dated: February 5, 2021                               Respectfully Submitted,

                                                       /s/Madeleine Brumley
                                                      Madeleine Brumley (LA Bar #29570)
                                                      Nicholas Rockforte (LA Bar #31305)
                                                      David C. Laborde (LA Bar #20907)
                                                      Derrick G. Earles (LA Bar #29570)
                                                      LABORDE EARLES LAW FIRM
                                                      1901 Kaliste Saloom Rd.
                                                      Lafayette, LA 70508
                                                      P: (337) 261-2617
                                                      F: (337) 261-1934
                                                      madeleine@onmyside.com
                                                      nicholas@onmyside.com
                                                      david@onmyside.com
                                                      digger@onmyside.com
       Case 3:16-md-02741-VC Document 12539 Filed 02/05/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 5th day of February, 2021, I electronically filed the foregoing

with the Clerk of the United States District Court for the Northern Division of California via the

Court’s CM/ECF Filing System, which shall send electronic notification to counsel of record.



                                             /s/Madeleine Brumley
                                             Madeleine Brumley
